Citation Nr: 1444734	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-06 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	David Anaise, Attorney at Law


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to June 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


REMAND

In a January 2012 rating decision, the Veteran was awarded service connection for PTSD.  Even so, a denied claim of service connection for major depressive disorder was properly appealed.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (two psychiatric disabilities "could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability").  Additionally, a claim of service connection for a psychiatric disorder may encompass all diagnosed psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, the Board has characterized the remaining psychiatric disorder claim on appeal as entitlement to service connection for a psychiatric disorder other than PTSD.

In February 2011, the Veteran was afforded a VA psychiatric examination.  At that time, he was diagnosed as having PTSD and bipolar disorder not otherwise specified (NOS).  A nexus opinion for the bipolar disorder was not provided for at that time.  As such, further development is necessary for this claim.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran's claims folder to the examiner who conducted the February 2011 examination, or if the examiner is no longer available, a suitable replacement, to request that the examiner prepare an addendum to the report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If an examination is deemed necessary, all indicated testing must be accomplished.  The file must be made available to the examiner for review.  

The examiner must provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed bipolar disorder had its onset during or is otherwise related to his period of active service.  

The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bipolar disorder was either (a) caused by, or (b) aggravated by, his service-connected disabilities, including PTSD.  

The examination report must include a complete rationale for all opinions expressed.  

2.  Then, readjudicate the appeal.  If the benefit sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

